198 S.W.3d 664 (2006)
Pablo K. NEBBITT, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86876.
Missouri Court of Appeals, Eastern District, Division Two.
August 22, 2006.
Jessica M. Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Movant, Pablo Nebbitt, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that the motion court clearly erred in finding that movant was not prejudiced by his trial counsel erroneously eliciting testimony about an uncharged crime.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *665 this decision. The judgment is affirmed. Rule 84.16(b).